Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-13, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Ko (US 20130182789).
Regarding claim 12, Ko discloses a terminal (fig. 35) comprising: 
a receiver that receives configuration of parameter sets for an uplink (UL) transmission whose resource is semi-statically configured (fig. 34, step S3410, UE receives a downlink control signal, [0523-529][0394], the DCI format may include uplink transport blocks scheduling; periodic feedback of the UE may be semi-statically established); 
(fig. 34, [0523-530][0275], the UE controls/decides what type of information to be transmitted based on the DCI received); and 
a transmitter that transmits a delivery confirmation for a reception of the DCI and performs the UL transmission (fig. 34, [0523-530], the UE decides what type of information to be transmitted based on the DCI received and transmits the generated CSI).
Claims 18-20 are rejected same as claim 12.

Regarding claim 13, Ko discloses the terminal according to claim 12, wherein the transmitter transmits the delivery confirmation using a Medium Access Control Control Element (MAC CE) (fig. 5, transmitter uses a MAC element to transmit information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of JP1 (JP 2017536036).
Regarding claim 14, Ko discloses the terminal according to claim 12, wherein the receiver receives a plurality of the configuration of parameter sets, and wherein when the plurality of the configuration of parameter sets are activated (fig. 34, step S3410, UE receives a downlink control signal, [0523-529][0394][0275], the DCI format may include uplink transport blocks scheduling; periodic feedback of the UE may be semi-statically established/activated), the processor deactivates a configuration specified based on second DCI including information that specifies and deactivates one of the plurality of the configuration of parameter sets ([0169], aperiodic CQI transmission may be triggered upon receiving a request from eNB (defined in a second DCI format), changing to aperiodic transmission implies deactivating the periodic transmission/configuration activated earlier). As noted, Ko only implicitly teaches the processor deactivates a configuration specified based on second DCI including information that specifies and deactivates one of the plurality of the configuration of parameter sets, to further clarify this, JP1 explicitly teaches the processor deactivates a configuration specified based on second DCI including information that specifies and deactivates one of the plurality of the configuration of parameter sets (JP1, C8, 10, 19, the UE receives a deactivation signal from the base station (which can be a second DCI), and deactivates the secondary SPS operation specified in the signal). 
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Ko with the teachings given by JP1. The motivation for doing so would have been to improve link efficiency by utilizing DCI and activating/deactivating procedures (JP1, [0055-56]). 

	
Regarding claim 15, Ko discloses the terminal according to claim 13, wherein the receiver receives a plurality of the configuration of parameter sets, and wherein when the plurality of the configuration of parameter sets are activated (fig. 34, step S3410, UE receives a downlink control signal, [0523-529][0394][0275], the DCI format may include uplink transport blocks scheduling; periodic feedback of the UE may be semi-statically established/activated), the processor deactivates a configuration specified based on second DCI including information that specifies and deactivates one of the plurality of the configuration of parameter sets ([0169], aperiodic CQI transmission may be triggered upon receiving a request from eNB (defined in a second DCI format), changing to aperiodic transmission implies deactivating the periodic transmission/configuration activated earlier). As noted, Ko only implicitly teaches the processor deactivates a configuration specified based on second DCI including information that specifies and deactivates one of the plurality of the configuration of parameter sets, to further clarify this, JP1 explicitly teaches the processor deactivates a configuration specified based on second DCI including information that specifies and deactivates one of the plurality of the configuration of parameter sets (JP1, C19, the UE receives a deactivation signal from the base station (which can be a second DCI), and deactivates the secondary SPS operation specified in the signal). 
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Ko with the teachings given by JP1. The motivation for doing so would have been to improve link efficiency by utilizing DCI and activating/deactivating procedures (JP1, [0055-56]). 

Regarding claim 16, Ko and JP1 disclose the terminal according to claim 14, wherein the processor deactivates all of the plurality of the configuration of parameter sets based on the second DCI (Ko, [0169][0175], aperiodic CQI transmission may be triggered upon receiving a request from eNB (defined in a second DCI format), changing to aperiodic transmission implies deactivating the periodic transmission/configuration activated earlier; JP1, C8, C10, C19, the UE receives a deactivation signal from the base station (which can be a second DCI), and deactivates the secondary SPS operation specified in the signal). The motivation of the combination is same as in claim 14.

Regarding claim 17, Ko and JP1 disclose the terminal according to claim 15, wherein the processor deactivates all of the plurality of the configuration of parameter sets based on the second DCI (Ko, [0169][0175], aperiodic CQI transmission may be triggered upon receiving a request from eNB (defined in a second DCI format), changing to aperiodic transmission implies deactivating the periodic transmission/configuration activated earlier; JP1, C8, C10, C19, the UE receives a deactivation signal from the base station (which can be a second DCI), and deactivates the secondary SPS operation specified in the signal). The motivation of the combination is same as in claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474